PER CURIAM.
John Ashley Taylor’s petition for belated appeal from the order of the Circuit Court for Duval County which denied his motion to correct illegal sentence in that court’s case number 96-5764 is granted. This court’s case number 1D00-4106 is hereby reinstated. The clerk of the trial court is directed to return the record on appeal to this court in its case number 1D00-4106 within 20 days of date of issuance of mandate in this proceeding. Taylor shall have 15 days thereafter in which to serve an initial brief, failing which the appeal shall be decided without briefing. Fla.R.App.P. 9.141(b)(2)(C).
PETITION GRANTED.
DAVIS, PADOVANO and BROWNING, JJ., concur.